McFADDEN, Judge.
In Ga. Dept. of Behavioral Health and Developmental Disabilities v. United Cerebral Palsy of Ga., 298 Ga. 779 (784 SE2d 781) (2016), the Supreme Court of Georgia reversed this court’s decision in United Cerebral Palsy of Ga. v. Ga. Dept. of Behavioral Health and Developmental Disabilities, 331 Ga. App. 616 (771 SE2d 251) (2015). Accordingly, we vacate our earlier opinion, adopt the opinion of the Supreme Court as our own, and affirm the trial court’s judgment.

Judgment affirmed.


Andrews, P. J., and Ray, J., concur.